Name: Commission Regulation (EEC) No 167/85 of 22 January 1985 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 1 . 85 Official Journal of the European Communities No L 20/9 COMMISSION REGULATION (EEC) No 167/85 of 22 January 1985 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 1012/84 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor ­ HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 25 January 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 22 January 1985 . For the Commission COCKFIELD Member of the Commission (  ) OJ No L 154, 13 . 6 . 1981 , p. 26 . (2 OJ No L 101 , 13 . 4. 1984, p . 25 . No L 20/ 10 Official Journal of the European Communities 24. 1 . 85 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 1.10 07.01-13 ]07.01-15 J 07.01 All New potatoes 2252 401,68 112,22 343,88 36,10 68 845 126,90 31,56 1.12 ex 07.01-21 1 ex 07.01-22 J ex 07.01 B I Broccoli 6678 1 190,99 332,76 1019,61 107,04 204126 376,27 93,57 1.14 07.01-23 07.01 B II White cabbages and red cabbages 804 144,90 39,53 121,24 12,90 24246 44,59 10,52 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 2132 380,30 106,25 325,58 34,18 65181 120,15 29,88 1.20 07.01-31 1 07.01-33 J 07.01 D I Cabbage lettuce 5814 1 036,85 289,69 887,66 93,19 177708 327,57 81,46 1.22 ex 07.01-36 ex 07.01 D II Endives 2085 371,94 103,92 318,42 33,43 63748 117,51 29,22 1.28 07.01-41 1 07.01-43 ] 07.01 F I Peas 6469 1 153,79 322,36 987,77 103,70 197751 364,52 90,65 1.30 07.01-45 07.01-47 J 07.01 F II Beans (of the species Phaseolus) 5296 944,56 263,90 808,64 84,89 161890 298,41 74,21 1.32 ex 07.01-49 ex 07.01 F III Broad beans 2222 396,37 110,74 339,34 35,62 67935 125,22 31,14 1.40 ex 07.01-54 ex 07.01 G II Carrots 2369 422,50 118,04 361,71 37,97 72413 133,48 33,19 1.50 ex 07.01-59 ex 07.01 G IV Radishes 5356 955,21 266,88 817,76 85,85 163714 301,78 75,05 1.60 07.01-63 ex 07.01 H Onions (other than sets) 699 124,73 34,85 106,79 11,21 21 379 39,40 9,80 1.70 07.01-67 ex 07.01 H Garlic 4888 871,80 243,58 746,36 78,35 149420 275,43 68,49 1.74 ex 07.01-68 ex 07.01 IJ Leeks 897 159,65 43,71 134,75 14,19 27018 49,30 11,27 1.80 || 07.01 K Asparagus : IIIIlI||Il 1.80.1 ex 07.01-71 II  green 15693 2794,22 782,47 2394,17 250,53 479822 882,91 214,66 1.80.2 ex 07.01-71 ||  other 10 543 1 882,67 520,12 1596,15 168,19 323305 586,73 139,86 1.90 07.01-73 07.01 L Artichokes 3 866 689,54 192,65 590,32 61,97 118182 217,85 54,17 1.100 07.01-751 07.01-77 ] 07.01 M Tomatoes 2525 450,34 125,82 385,54 40,47 77184 142,27 35,38 1.110 07.01-81 1 07.01-82 J 07.01 PI Cucumbers 2584 460,85 128,76 394,53 41,42 78986 145,59 36,20 1.112 07.01-85 07.01 Q II Chantarelles 39816 7113,98 1 966,27 6023,74 633,12 1211715 2215,74 516,49 1.118 07.01-91 07.01 R Fennel 2985 532,43 148,76 455,82 47,85 91254 168,21 41,83 1.120 07.01-93 07.01 S Sweet peppers 4083 728,28 203,47 623,48 65,45 124821 230,08 57,22 1.130 07.01-97 07.01 Til Aubergines 3467 618,35 172,76 529,38 55,57 105981 195,36 48,58 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) 2277 406,08 113,45 347,65 36,49 69599 128,29 31,90 1.150 ex 07.01-99 ex 07.01 Till Celery stalks and leaves 2431 433,58 121,14 371,19 38,96 74311 136,98 34,06 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh, whole 3810 679,44 189,83 581,67 61,06 116451 214,65 53,38 2.10 08.01-31 ex 08.01 B Bananas, fresh 2297 409,71 114,47 350,76 36,82 70221 129,44 32,19 2.20 ex 08.01-50 ex 08.01 C Pineapples, fresh 2778 495,45 138,43 424,16 44,53 84917 156,53 38,92 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 5878 1 048,28 292,88 897,44 94,21 179666 331,18 82,36 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 8433 1 503,93 420,19 1 287,53 135,17 257762 475,14 118,16 2.50 08.02 A I Sweet oranges , fresh : I 2.50.1 08.02-02 08.02-06 08.02-12 08.02-16 ]  Sanguines and semi-sanguines 2404 428,76 119,79 367,07 38,53 73486 135,46 33,68 24. 1 . 85 Official Journal of the European Communities No L 20/11 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 1623 289,54 80,89 247,88 26,02 49625 91,47 22,74 2.50.3 08.02-05 08.02-09 08.02-15 08.02-19  others 2215 395,02 110,36 338,17 35,50 67703 124,80 31,03 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 1323 236,06 65,95 202,09 21,21 40460 74,58 18,54 2.60.2 08.02-31 ex 08.02 B II  Mandarins and wilkings 3205 576,05 158,98 488,11 51,34 97928 179,14 41,40 2.60.3 08.02.28 . 08.02 B I  Clementines 2454 437,71 122,29 374,73 39,34 75020 138,28 34,39 2.60.4 08.02-34 1 08.02-37 1 ex 08.02 B II  Tangerines and others 3396 605,73 169,23 518,57 54,44 103817 191,37 47,59 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 1949 347,64 97,13 297,62 31,24 59583 109,83 27,31 2.80 ex 08.02 D Grapefruit, fresh : II|| lili 2.80.1 ex 08.02-70 II  white 2168 386,74 108,05 331,09 34,76 66285 122,18 30,38 2.80.2 ex 08.02-70 li  pink 3212 572,89 160,06 490,46 51,49 98 189 180,99 45,01 2.81 ex 08.02-90 ex 08.02 E Limes and limettes 9322 1 662,54 464,51 1423,31 149,42 284946 525,25 130,62 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 5468 975,22 272,47 834,90 87,65 167145 308,10 76,62 2.95 08.05-50 08.05 C Chestnuts 3066 546,76 152,76. 468,09 49,14 . 93711 172,74 42,95 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 2967 529,13 147,83 452,99 47,55 90688 167,17 41,57 2.110 2.120 08.06-33 08.06-35 08.06-37 08.06-38 08.07-10 08.06 B II 08.07 A Pears Apricots 4136 9099 737,69 1 622,68 206,1 1 453,37 631,54 1389,19 66,30 145,84 126434 278114 233,06 512,66 57,96 127,49 2.130 ex 08.07-32 ex 08.07 B Peaches 9715 1 732,52 484,06 1 483,22 155,71 296939 547,36 136,12 2.140 ex 08.07-32 ex 08.07 B Nectarines 10553 1 882,02 525,83 1611,21 169,15 322563 594,59 147,86 2.150 08.07-51 1 08.07-55 | 08.07 C Cherries 2803 504,88 137,76 422,46 44,97 84480 155,38 36,68 2.160 08.07-71 1 08.07-75 J 08.07 D Plums 9502 1 694,54 473,45 1 450,71 152,30 290431 535,36 133,13 2.170 08.08 - 11 1 08.08-15 J 08.08 A Strawberries 14516 2588,76 723,29 2216,26 232,67 443692 817,87 203,39 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 3329 591,82 163,87 502,64 52,82 101773 r 184,63 43,45 2.180 08.09-11 ex 08.09 Water melons 540 96,52 26,68 81,73 8,59 16441 30,06 7,00 2.190 ex 08.09 Melons (other than water melons :I \ 2.190.1 ex 08.09-19  elongated 3 553 633,76 177,07 542,56 56,96 108621 200,22 49,79 2.190.2 ex 08.09-19  other 6441 1 148,74 320,95 983,44 103,24 196884 362,92 90,25 2.195 ex 08.09-90 ex 08.09 Pomegranates 5247 933,70 260,97 799,91 83,65 160202 294,71 72,09 2.200 ex 08.09-90 ex 08.09 Kiwis 12526 2233,84 624,12 1912,40 200,77 382861 705,74 175,51 2.202 ex 08.09-90 ex 08.09 Khakis 5711 1018,56 284,58 872,00 91,54 174574 321,80 80,02 2.203 ex 08.09-90 ex 08.09 Lychees 11246 2005,55 560,34 1716,96 180,25 343734 633,62 157,57